                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                      Case No.: 1:21-cv-00309-CCE-JLW

 NOVANT HEALTH, INC.,         )
                              )
            Plaintiff,        )
                              )   AMERICAN GUARANTEE AND
 v.                           )     LIABILITY INSURANCE
                              )    COMPANY’S RESPONSE TO
 AMERICAN GUARANTEE AND       ) PLAINTIFF’S MOTION FOR LEAVE
 LIABILITY INSURANCE COMPANY, )      TO FILE A SUR-REPLY
                              )
            Defendant.        )
                              )

      Defendant American Guarantee and Liability Insurance Company (“AGLIC”),

pursuant to Local Rules 7.2 and 7.3, submits this Response to Plaintiff’s Motion for Leave

to File a Sur-reply to AGLIC’s Motion to Dismiss. [D.E. 34].

1.    Statement of Facts

      On June 7, 2021, AGLIC filed its Motion to Dismiss Novant Health, Inc.’s

(“Novant”) Amended Complaint and a Memorandum of Law in support of that Motion.

[D.E. 21 and 23]. On June 28, 2021, Novant filed an Opposition to the Motion to Dismiss.

[D.E. 28]. AGLIC responded by filing its Reply to the Motion to Dismiss on July 19, 2021.

[D.E. 32]. Novant now seeks leave from the Court to file a sur-reply to the Motion to

Dismiss, in part, to address two cases cited in AGLIC’s Reply that were decided after

Novant filed its Opposition to the Motion. [D.E. 33 and 34].




                                            1

      Case 1:21-cv-00309-CCE-JLW Document 35 Filed 08/02/21 Page 1 of 6
2.      Argument

        While “sur-replies are generally disfavored,” AGLIC does not oppose Novant’s

Motion to the extent it requests leave to file a sur-reply (Section II.C.) to address the cases

decided after it filed its Opposition.1 TitleMax of S.C., Inc. v. Fowler, No. 1:20CV53, 2021

WL 1177441, at *1 (M.D.N.C. Mar. 29, 2021). AGLIC would, however, like to clarify

that the remaining arguments in Novant’s Motion and in the proposed Sur-reply are

incorrectly identified as “new” arguments. Therefore, these arguments do not warrant

additional responsive pleading and AGLIC would respectfully request the Court disregard

Section II.A. of the proposed Sur-reply.

        First, Novant states that AGLIC expanded its collateral estoppel arguments to

include privity of the parties in this action and in Henderson Road Restaurant Systems, Inc.

d/b/a Hyde Park Grille, et al. v. Zurich Am. Ins. Co., No. 1:20-cv-1239, 2021 U.S. Dist.

LEXIS 9521 (N.D. Ohio Jan. 19, 2021). Further, Novant argues that, because AGLIC

never used the term “privity” in its prior filings, Novant should be permitted to address the

issue of privity in a sur-reply. The focus on a quoted passage in a cited case referencing

privity, however, ignores AGLIC’s core argument. As is evident from the remainder of

that paragraph, AGLIC highlighted and argued that this action and Henderson Road do not

implicate the same underlying contract or transaction.                     Further, while Novant’s

representation that AGLIC’s original Motion did not include the word “privity” may be


1
  Oral Surgeons, P.C. v. Cincinnati Ins. Co., 2 F.4th 1141 (8th Cir. 2021), and (2) Boscov’s Dep’t. Store,
Inc. v. Am. Guarantee & Liab. Ins. Co., No. 5:20-cv-03672-JMG, 2021 WL 2681591 (E.D. Pa. June 30,
2021).


                                                    2

       Case 1:21-cv-00309-CCE-JLW Document 35 Filed 08/02/21 Page 2 of 6
accurate, the inclusion of a new term in support of an original argument does not warrant

an additional responsive pleading.

        Second, Novant misinterprets a citation used in support of AGLIC’s argument

against Novant’s attempt to utilize offensive collateral estoppel. AGLIC presented the

argument that “applying offensive collateral estoppel with respect to two actions in federal

courts of different states would be unfair and incompatible with federal interests.” [D.E.

32 at 2]. AGLIC argued that, because AGLIC and Zurich had won far more cases on the

issue in federal courts other than in Ohio where Henderson Road was decided, “it is unfair

to estop AGLIC from defending its position based on an outlier case.” AGLIC’s argument

did not hinge on the differences between Ohio and North Carolina principles of contract

interpretation. Instead, AGLIC’s argument was that the issues Novant seeks to preclude

are not the same as those involved in Henderson Road, and even if they were, the matters

decided by Henderson Road have not remained static, even in Ohio, as the same Ohio court

in connection with a Zurich policy with similar language reached a different conclusion.2

Like its argument regarding the term “privity,” Novant should not be permitted to file a

sur-reply to address a new citation included in AGLIC’s Reply, especially when AGLIC

has not made the argument to which Novant seeks to reply.

        As the arguments Novant seeks to address are not new, additional briefing is not

warranted. Therefore, AGLIC respectfully requests that the Court deny Novant’s Motion



2
 See Brunswick Panini’s, LLC v. Zurich Am. Ins. Co., No. 1:20-CV-1895, 2021 WL 663675 (N.D. Ohio Feb. 19,
2021), appeal docketed, No. 21-3222 (4th Cir. March 9, 2021).


                                                   3

       Case 1:21-cv-00309-CCE-JLW Document 35 Filed 08/02/21 Page 3 of 6
for Sur-reply as argued in Section IV.A.1. of Novant’s Brief in Support of its Motion for

Sur-reply, and disregard Section II.A. of its proposed Sur-reply.

       This the 2nd day of August, 2021.
                                  TEAGUE CAMPBELL DENNIS & GORHAM, LLP

                                  By: /s/ William A. Bulfer
                                      William A. Bulfer – N.C. State Bar No. 31424
                                      117 Cherry Street North
                                      Asheville, North Carolina 27619
                                      Telephone: (919) 805-5017
                                      Facsimile: (919) 873-1814
                                      wbulfer@teaguecampbell.com
                                      Attorney for Defendant

                                      Daniel T. Strong – N.C. State Bar No. 49546
                                      4700 Falls of Neuse Rd, Suite 450
                                      Raleigh, North Carolina 27609
                                      Telephone: (919) 873-0166
                                      Facsimile: (919) 873-1814
                                      dstrong@teaguecampbell.com
                                      Attorney for Defendant




                                             4

      Case 1:21-cv-00309-CCE-JLW Document 35 Filed 08/02/21 Page 4 of 6
                        CERTIFICATE OF WORD COUNT

      The undersigned hereby certify that the foregoing brief does not exceed 903 words

and therefore complies with Local Rule 7.3(d)(1).

      This the 2nd day of August, 2021.

                                 TEAGUE CAMPBELL DENNIS & GORHAM, LLP

                                 By: /s/ William A. Bulfer
                                     William A. Bulfer – N.C. State Bar No. 31424




                                           5

      Case 1:21-cv-00309-CCE-JLW Document 35 Filed 08/02/21 Page 5 of 6
                             CERTIFICATE OF SERVICE

       I hereby certify that as of the date below I electronically filed the foregoing

American Guarantee and Liability Company’s Response to Plaintiff’s Motion for

Leave to File a Surreply with the Clerk of Court using the CM/ECF system, which will

send notification of such filing to all known counsel of record.

       This the 2nd day of August, 2021.

                                  TEAGUE CAMPBELL DENNIS & GORHAM, LLP

                                  By: /s/ William A. Bulfer
                                      William A. Bulfer – N.C. State Bar No. 31424




                                             6

      Case 1:21-cv-00309-CCE-JLW Document 35 Filed 08/02/21 Page 6 of 6
